UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                         No. 18-1313


In re: ALEX RAHMI,

                        Debtor.

-------------------------------------

UNITED STATES TRUSTEE,

                        Trustee-Appellee,

                and

MARTIN PATRICK SHEEHAN,

                        Trustee,

                v.

ALEX RAHMI,

                        Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:17-cv-00105-GMG)


Submitted: August 23, 2018                                   Decided: August 27, 2018


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


Alex Rahmi, Appellant Pro Se. Hugh Michael Bernstein, OFFICE OF THE UNITED
STATES TRUSTEE, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Alex Rahmi appeals the district court’s order affirming the bankruptcy court’s

order denying his motion to vacate a prior order denying a discharge in Rahmi’s

underlying bankruptcy proceeding. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Rahmi v.

United States Trustee, No. 3:17-cv-00105-GMG (N.D.W. Va. Feb. 22, 2018). We grant

Rahmi’s motion to seal his informal brief and we dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3